Citation Nr: 1523373	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1979 to September 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014 the Veteran filed a notice of disagreement with the July 2014 rating decision effectuating the Board's June 2014 grant of a 40 percent rating for degenerative disc disease of the lumbar spine prior to April 17, 2013.  While the Veteran may not properly appeal the Board's decision to the AOJ, her statement may be taken as a new increased rating claim.  As such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board also notes the Veteran filed a claim for service connection for TMJ, removal of uterus, residuals of uterus surgery, bilateral knee disability, right hip disability, sinusitis, and allergies in October 2014 that is being developed by the AOJ but has not yet been adjudicated.  Therefore, the Board also does not have jurisdiction over those claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran, who served in the Air Force for more than 10 years, contends that her hearing loss is related to in-service noise exposure, to include air-conditioning equipment.  With regard to tinnitus, she has argued that the disorder is related to repeated exposures to high-altitude environments while servicing weathering monitoring equipment during active duty.

In a June 2013 addendum medical opinion to the Veteran's April 2013 hearing loss and tinnitus VA examination, the VA examiner opined that because the Veteran did not have hearing loss or tinnitus during service, current symptoms could not be related to service.  In its June 2014 remand, the Board found that the VA examiner's rationale was insufficient and a new opinion must be obtained.  

An addendum opinion was obtained from the same VA examiner in February 2015.  With the exception of an updated date of review, the provided opinion is identical to the opinion provided in June 2013.  As such, the addendum opinion continues to provide insufficient rationale.

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

As the VA examiner's sole rationale as to why the Veteran's bilateral hearing loss is less likely than not related to her service is the fact that her service audiograms showed normal hearing, it stands in contrast to the rule in Hensley.  Specifically, the opinion did not contain discussion of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service.  Moreover, the examiner did not address the Veteran's contentions of in-service noise exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the forgoing, another supplemental VA opinion as to the etiology of the Veteran's bilateral hearing loss is necessary.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current bilateral hearing loss and service.

The Board also notes that the VA examiner should address the Veteran's report at her April 2013 VA examination that she has experienced tinnitus since service.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the April 2013 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's bilateral hearing loss and tinnitus and her service.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.

Based on review of the record, the reviewer/examiner should render the following opinions:

a) Is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure.

In so doing, the examiner should address the possibility of delayed onset hearing loss following acoustic trauma and discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

The examiner should provide a rationale for all conclusions.  In answering the foregoing, the examiner is to be mindful that the Veteran was employed at an airport following service, although the extent to which she was exposed to aircraft noise is unclear.

b) Is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's tinnitus had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include altitude changes as described by the Veteran.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






